                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 1 of 25




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUDITH S. SHAPER, et al.,                           Case No. 21-cv-00493-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING IN PART
                                   9             v.                                          DEFENDANTS’ MOTION TO DISMISS
                                  10     ROBERT A. ZADEK, et al.,                            Docket No. 32
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are Judith S. Shaper and the Judith S. Shaper Living Trust (“Shaper Trust”).

                                  15   They have sued Robert A. Zadek and two affiliated companies, L.O. Annie, Inc. and Lenders

                                  16   Funding LLC. Defendants solicited Plaintiffs to give loans in the form of Promissory Notes, and

                                  17   Plaintiffs gave such loans, totaling about $4 million. Plaintiffs allege that the Promissory Notes

                                  18   constitute securities under both federal and state law and that Defendants sold these securities

                                  19   without being registered to do so, as required by federal and state law. Plaintiffs also charge

                                  20   Defendants with making material misrepresentations and/or omitting material facts in connection

                                  21   with the sale of the securities. Plaintiffs have asserted various causes of action in the operative

                                  22   second amended complaint (“SAC”), including claims for violation of federal and state securities

                                  23   law and state tort claims. Currently pending before the Court is Defendants’ motion to dismiss the

                                  24   SAC.

                                  25          Having considered the parties’ briefs and accompanying submissions (including the

                                  26   supplemental briefing filed post-hearing), as well as the oral argument of counsel, the Court

                                  27   hereby GRANTS in part the motion to dismiss. Specifically, the federal securities claims are

                                  28   hereby dismissed with prejudice. The Court declines to exercise supplemental jurisdiction over
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 2 of 25




                                   1   the remaining state law claims.

                                   2                       I.      FACTUAL & PROCEDURAL BACKGROUND

                                   3          In the operative SAC, Plaintiffs allege as follows.

                                   4          Mr. Zadek is a CPA and a lawyer at the Buchalter law firm. See SAC ¶¶ 7, 41. He is also

                                   5   the president and sole shareholder of L.O. Annie (a corporation). L.O. Annie, in turn, is the

                                   6   managing member of Lenders Funding (a LLC). See SAC ¶¶ 7-8.

                                   7          Lenders Funding is a company that loans money to third parties. On its website, Lenders

                                   8   Funding states that, “‘since formation, we have worked with over 150 lenders and factors and have

                                   9   supplied several hundred million dollars in funding.’” SAC ¶ 24 (emphasis omitted). According

                                  10   to Plaintiffs, Lenders Funding gets the money to loan to third parties by selling Promissory Notes.

                                  11   Lenders Funding has sold “hundreds of millions of dollars of . . . Promissory Notes to hundreds of

                                  12   investors (primarily but not exclusively domiciled in the State of California) for over a decade.”
Northern District of California
 United States District Court




                                  13   SAC ¶ 24. See, e.g., SAC ¶ 54 (alleging that Lenders Funding “raised $5,000,000 via the issuance

                                  14   of Promissory Notes (like those sold to the Plaintiffs), then loaned those funds to third party

                                  15   Cash4Cases, Inc.”).

                                  16          Mr. Zadek and Ms. Shaper were once married but divorced. See SAC ¶ 42. From April

                                  17   2009 through December 2019 (apparently, all after the divorce), Mr. Zadek solicited Plaintiffs to

                                  18   invest in a number of Promissory Notes. See SAC ¶ 43 & Ex. G (Promissory Notes and/or

                                  19   Amendments thereto). Plaintiffs invested about $4 million in Promissory Notes. See SAC ¶ 45.

                                  20          According to Plaintiffs, Mr. Zadek misrepresented material facts and/or failed to disclose

                                  21   material facts in connection with his solicitation of Plaintiffs. For example,

                                  22                   Mr. Zadek specifically stated to [Ms.] Shaper at the time he solicited
                                                       each Promissory Note and Amendment that the investments were
                                  23                   safe and secure, and Ms. Shaper could have her money back “at any
                                                       time,” despite that the notes were subordinated to a senior lender
                                  24                   and stated on their face they would not be due for 180 days upon
                                                       request.
                                  25

                                  26   SAC ¶ 51.

                                  27          In addition, Mr. Zadek failed to disclose the following at the time he solicited Plaintiffs:

                                  28               •   That Defendants were not registered with the relevant government agencies as an
                                                                                         2
                                           Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 3 of 25




                                   1                   investment adviser or broker/dealer.

                                   2              •    That there were risk factors associated with the Promissory Notes and what those

                                   3                   risk factors were.

                                   4              •    That the Promissory Notes had a subordination provision and that subordination put

                                   5                   the safety of Plaintiffs’ investment at risk.1

                                   6              •    Lenders Funding’s financial statements.

                                   7              •    The financial status of the third parties to whom Lenders Funding gave loans.

                                   8   See SAC ¶ 58.

                                   9          Another failure to disclose identified by Plaintiffs took place when Mr. Zadek sought

                                  10   certain Amendments to some of the Promissory Notes in December 2019. Apparently, Mr. Zadek

                                  11   did not disclose that he needed the Amendments because Lenders Funding was not able to make

                                  12
Northern District of California
 United States District Court




                                  13   1
                                         The Promissory Notes that were issued to Plaintiffs provided that Plaintiffs would be paid
                                  14   interest at the rate of 8% per year. Accrued interest would be paid quarterly. As for the principal,
                                       it (as well as any accrued but unpaid interest) would be paid the earlier of (1) a date certain
                                  15   (usually about 5 years out) or (2) “180 days from demand.” However, the Promissory Notes also
                                       included a provision specifying that the Promissory Notes were
                                  16
                                                       subordinated to the outstanding secured indebtedness (the “Senior
                                  17                   Debt”) of Sovereign Bank . . . (. . . the “Senior Lender”). The
                                                       payment of all principal and interest due . . . shall be subject to and
                                  18                   contingent upon (i) there being no event of default existing and
                                                       continuing under the Senior Debt at the time of such payment or (ii)
                                  19                   the Borrower not being insolvent at the time of such payment(s) or
                                                       rendered insolvent upon the making of such payment(s).
                                  20
                                              Some of the Promissory Notes had slightly different subordination language. For example:
                                  21
                                                       This Note is subordinated to the outstanding secured indebtedness
                                  22                   (the “Senior Debt”) owed by Borrower to Alostar Bank of
                                                       Commerce . . . (. . . the “Senior Lender”), and is subject to that
                                  23                   certain Subordination and Intercreditor Agreement, dated on or
                                                       about the Subordination Agreement Date, between the Junior
                                  24                   Creditor defined therein, Senior Lender and Borrower . . . . By its
                                                       acceptance of this Note, the Holder agrees to be bound by the
                                  25                   provisions of such Subordination Agreement to the same extent that
                                                       the Junior Creditor defined therein is bound. The payment of all
                                  26                   principal and interest due . . . shall be subject to and contingent
                                                       upon, among other things, (i) there being no event of default existing
                                  27                   and continuing under the Senior Debt at the time of such payment or
                                                       resulting therefrom or (ii) the Borrower not being insolvent at the
                                  28                   time of such payment(s) or rendered insolvent upon the making of
                                                       such payment(s).
                                                                                            3
                                          Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 4 of 25




                                   1   its payments owed to Ms. Shaper – specifically, because Lenders Funding had been defrauded by

                                   2   another company, Cash4Cases, Inc. (“C4C”), out of $5 million. See SAC ¶ 53; see also SAC ¶ 54

                                   3   (alleging that Defendants “knew that C4C’s fraud in connection with the $5,000,000 loan [that

                                   4   Lenders Funding gave to it] severely negatively impacted Lenders Funding’s ability to repay then-

                                   5   outstanding Promissory Note investors, including Ms. Shaper”). On their face, the Amendments

                                   6   extended the due date for the relevant Promissory Note and/or changed the Senior Lender. See

                                   7   SAC, Ex. G (2019 Amendments).

                                   8             In March 2020, Plaintiffs made a written demand on Defendants, asking that all

                                   9   outstanding funds invested in the Promissory Notes be returned. See SAC ¶ 61 & Ex. I (email

                                  10   from Ms. Shaper to Mr. Zadek). In spite of that demand, Defendants have not returned any funds.

                                  11   See SAC ¶ 64. The total amount owing on the Promissory Notes is more than $1.6 million. See

                                  12   FAC ¶ 64.
Northern District of California
 United States District Court




                                  13             Based on, inter alia, the above allegations, Plaintiffs have asserted the following claims for

                                  14   relief.

                                  15                (1)     Failure to register as an investment adviser in violation of the Investment

                                  16                        Advisers Act § 202(a)(11). See 15 U.S.C. § 80b-2(a)(11).

                                  17                (2)     Failure to register as a broker and/or dealer in violation of the Securities

                                  18                        Exchange Act. See generally 15 U.S.C. § 78a et seq.

                                  19                (3)     Material misrepresentations and/or omissions in violation of § 10(b) of the

                                  20                        Securities Exchange Act and Rule 10b-5. See 15 U.S.C. § 78j(b); 17 C.F.R. §

                                  21                        240.10b-5.

                                  22                (4)     Failure to register as a broker and/or dealer in violation of California

                                  23                        Corporations Code § 25210(b).

                                  24                (5)     Failure to register as an investment adviser in violation of California

                                  25                        Corporations Code § 25230(a).

                                  26                (6)     Material misrepresentations and/or omissions in violation of California

                                  27                        Corporations Code § 25400.

                                  28                (7)     Fraudulent inducement.
                                                                                           4
                                            Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 5 of 25




                                   1              (8)     Intentional misrepresentation.

                                   2              (9)     Promissory fraud.

                                   3              (10)    Negligent misrepresentation.

                                   4              (11)    Constructive fraud.

                                   5              (12)    Financial elder abuse.

                                   6              (13)    Breach of fiduciary duty.

                                   7              (14)    Conversion.

                                   8              (15)    Breach of contract.2

                                   9                                          II.      DISCUSSION

                                  10   A.      Legal Standard

                                  11           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  12   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
Northern District of California
 United States District Court




                                  13   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  14   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  15   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  16   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                  17   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                  18   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                  19   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  20   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  21   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  22   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  23   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  24   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  25   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  26   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  27
                                       2
                                  28    Plaintiffs pled all of the claims above in their prior complaint. The only claim that Plaintiffs
                                       dropped from the prior complaint was the claim for unjust enrichment.
                                                                                           5
                                            Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 6 of 25




                                   1   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                   2           Although Defendants have challenged all of the claims asserted by Plaintiffs, the Court

                                   3   focuses on the federal claims first. If there are no viable federal claims, then it would make little

                                   4   sense to retain supplemental jurisdiction given the early stage the proceedings. See 28 U.S.C. §

                                   5   1367(c)(3) (providing that a court may decline supplemental jurisdiction over a claim if the court

                                   6   “has dismissed all claims over which it has original jurisdiction”).

                                   7   B.      Whether Promissory Notes Constituted Securities Under Federal Law

                                   8           As indicated above, Plaintiffs’ federal claims are all federal securities claims. Specifically,

                                   9   the federal securities claims are as follows:

                                  10              •   Count 1: Failure to register as an investment adviser in violation of the Investment

                                  11                  Advisers Act § 202(a)(11). See 15 U.S.C. § 80b-2(a)(11).

                                  12              •   Count 2: Failure to register as a broker and/or dealer in violation of the Securities
Northern District of California
 United States District Court




                                  13                  Exchange Act. See generally 15 U.S.C. § 78a et seq.

                                  14              •   Count 3: Material misrepresentations and/or omissions in violation of § 10(b) of the

                                  15                  Securities Exchange Act and Rule 10b-5. See 15 U.S.C. § 78j(b); 17 C.F.R. §

                                  16                  240.10b-5.

                                  17           Each of these claims is dependent on there being a “security” at issue.

                                  18              •   Count 1: See id. § 80b-2(a)(11) (defining “investment adviser” as, inter alia, a

                                  19                  “person who, for compensation, engages in the business of advising others . . . as to

                                  20                  the value of securities or as to the advisability of investing in, purchasing, or selling

                                  21                  securities”; adding that the term does not include “any lawyer, accountant,

                                  22                  engineer, or teacher whose performance of such services is solely incidental to the

                                  23                  practice of his profession”) (emphasis added).

                                  24              •   Count 2: See id. § 78c(a)(4)-(5) (defining “broker” as a “person engaged in the

                                  25                  business of effecting transactions in securities for the account of others” and

                                  26                  defining “dealer” as a “person engaged in the business of buying and selling

                                  27                  securities . . . for such person’s own account through a broker or otherwise”)

                                  28                  (emphasis added).
                                                                                          6
                                           Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 7 of 25




                                   1                 •   Count 3: See 15 U.S.C. § 78j(b) (providing that it is unlawful for a person “[t]o use

                                   2                     or employ, in connection with the purchase or sale of any security registered on a

                                   3                     national securities exchange or any security not so registered, . . . any manipulative

                                   4                     or deceptive device or contrivance in contravention of such rules and regulations as

                                   5                     the Commission may prescribe”) (emphasis added).3

                                   6           According to Defendants, each of the federal securities claims should be dismissed

                                   7   because, contrary to what Plaintiffs assert, the Promissory Notes did not qualify as securities,

                                   8   under either the Securities Exchange Act or the Investment Advisers Act. The Court previously

                                   9   agreed with Defendants that Plaintiffs had not sufficiently alleged that the Promissory Notes were

                                  10   securities.

                                  11           “Whether a particular instrument is a security is ultimately a question of law, but where

                                  12   there are disputed facts, the issue may be one for the jury.” Ahern v. Gaussoin, 611 F. Supp. 1465,
Northern District of California
 United States District Court




                                  13   1477 (D. Or. 1985); see also SEC v. J.T. Wallenbrock & Assocs., 313 F.3d 532, 536 (9th Cir.

                                  14   2002) (stating that the issue of whether notes were “securities” was a legal question); Great W.

                                  15   Bank & Tr. v. Kotz, 532 F.2d 1252, 1255 (9th Cir. 1976) (in a case where district court held at

                                  16   summary judgment that a note was not a “security,” stating that “asking whether GWB has

                                  17   provided ‘risk capital’ subject to the management skill of Artko is the same as asking whether

                                  18   GWB has made an ‘investment’ in return for Artko’s ‘security’” and, “[i]n this respect, the issue

                                  19   raised is ultimately one of law,” but “it is clear to us that in appropriate circumstances a properly

                                  20   instructed jury can determine whether as a matter of fact a disputed instrument is or is not a

                                  21   ‘security’”); cf. Warfield v. Alaniz, 569 F.3d 1015, 1019 (9th Cir. 2009) (stating that, “‘[a]lthough

                                  22   characterization of a transaction raises questions of both law and fact, the ultimate issue of

                                  23   whether or not a particular set of facts, as resolved by the factfinder, constitutes an investment

                                  24   contract is a question of law’”).

                                  25

                                  26
                                       3
                                         See also 17 C.F.R. § 240.10b-5 (providing that it is unlawful for a person “(a) To employ any
                                       device, scheme, or artifice to defraud, (b) To make any untrue statement of a material fact or to
                                  27   omit to state a material fact necessary in order to make the statements made, in the light of the
                                       circumstances under which they were made, not misleading, or (c) To engage in any act, practice,
                                  28   or course of business which operates or would operate as a fraud or deceit upon any person, in
                                       connection with the purchase or sale of any security”).
                                                                                          7
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 8 of 25




                                   1          The Securities Exchange Act defines “security” as follows:

                                   2                  The term “security” means any note, stock, treasury stock, security
                                                      future, security-based swap, bond, debenture, certificate of interest
                                   3                  or participation in any profit-sharing agreement or in any oil, gas, or
                                                      other mineral royalty or lease, any collateral-trust certificate,
                                   4                  preorganization certificate or subscription, transferable share,
                                                      investment contract, voting-trust certificate, certificate of deposit for
                                   5                  a security, any put, call, straddle, option, or privilege on any
                                                      security, certificate of deposit, or group or index of securities
                                   6                  (including any interest therein or based on the value thereof), or any
                                                      put, call, straddle, option, or privilege entered into on a national
                                   7                  securities exchange relating to foreign currency, or in general, any
                                                      instrument commonly known as a “security”; or any certificate of
                                   8                  interest or participation in, temporary or interim certificate for,
                                                      receipt for, or warrant or right to subscribe to or purchase, any of the
                                   9                  foregoing; but shall not include currency or any note, draft, bill of
                                                      exchange, or banker’s acceptance, which has a maturity at the time
                                  10                  of issuance of not exceeding nine months, exclusive of days of grace,
                                                      or any renewal thereof the maturity of which is likewise limited.
                                  11

                                  12   15 U.S.C. § 78c(a)(10) (emphasis added).
Northern District of California
 United States District Court




                                  13          The Investment Advisers Act has a similar definition.

                                  14                  “Security” means any note, stock, treasury stock, security future,
                                                      bond, debenture, evidence of indebtedness, certificate of interest or
                                  15                  participation in any profit-sharing agreement, collateral-trust
                                                      certificate, preorganization certificate or subscription, transferable
                                  16                  share, investment contract, voting-trust certificate, certificate of
                                                      deposit for a security, fractional undivided interest in oil, gas, or
                                  17                  other mineral rights, any put, call, straddle, option, or privilege on
                                                      any security (including a certificate of deposit) or on any group or
                                  18                  index of securities (including any interest therein or based on the
                                                      value thereof), or any put, call, straddle, option, or privilege entered
                                  19                  into on a national securities exchange relating to foreign currency,
                                                      or, in general, any interest or instrument commonly known as a
                                  20                  “security”, or any certificate of interest or participation in,
                                                      temporary or interim certificate for, receipt for, guaranty of, or
                                  21                  warrant or right to subscribe to or purchase any of the foregoing.
                                  22   Id. § 80b-2(a)(18).

                                  23          The parties agree that the critical case on what constitutes a “security” is Reves v. Ernst &

                                  24   Young, 494 U.S. 56 (1990). In Reves, the Supreme Court addressed “security” as used in the

                                  25   Securities Exchange Act. The Court noted first that

                                  26                  [t]he fundamental purpose undergirding the Securities Acts is “to
                                                      eliminate serious abuses in a largely unregulated securities market.”
                                  27                  In defining the scope of the market that it wished to regulate,
                                                      Congress painted with a broad brush. It recognized the virtually
                                  28                  limitless scope of human ingenuity, especially in the creation of
                                                                                         8
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 9 of 25



                                                       “countless and variable schemes devised by those who seek the use
                                   1                   of the money of others on the promise of profits,” and determined
                                                       that the best way to achieve its goal of protecting investors was “to
                                   2                   define ‘the term “security” in sufficiently broad and general terms so
                                                       as to include within that definition the many types of instruments
                                   3                   that in our commercial world fall within the ordinary concept of a
                                                       security.’” Congress therefore did not attempt precisely to cabin the
                                   4                   scope of the Securities Acts. Rather, it enacted a definition of
                                                       “security” sufficiently broad to encompass virtually any instrument
                                   5                   that might be sold as an investment.
                                   6                   . . . . Congress’ purpose in enacting the securities laws was to
                                                       regulate investments, in whatever form they are made and by
                                   7                   whatever name they are called.
                                   8   Id. at 60-61 (emphasis added and omitted).

                                   9            The Reves Court noted that “stock is, as a practical matter, always an investment if it has

                                  10   the economic characteristics traditionally associated with stock.” Id. In contrast, a note is not

                                  11   always a security, notwithstanding the fact that the Securities Exchange Act includes “any note” in

                                  12   its definition of “security.” See id. at 62-63 (stating that “the phrase ‘any note’ should not be
Northern District of California
 United States District Court




                                  13   interpreted to mean literally ‘any note,’ but must be understood against the backdrop of what

                                  14   Congress was attempting to accomplish in enacting the Securities Acts”). The Court instructed

                                  15   that there is a presumption that a note is a security, but that presumption may be rebutted. See id.

                                  16   at 64.

                                  17            As to how that presumption may be rebutted, the Supreme Court indicated that a court

                                  18   must “inquire first whether the promissory note bears a ‘family resemblance’ to a judicially-

                                  19   created list of non-security instruments. If so, then the note is not a security.” SEC v. J.T.

                                  20   Wallenbrock & Assocs., 313 F.3d 532, 536-37 (9th Cir. 2002). Promissory notes that are on the

                                  21   judicially-crafted list of exceptions include the following:

                                  22                   “the note delivered in consumer financing, the note secured by a
                                                       mortgage on a home, the short-term note secured by a lien on a
                                  23                   small business or some of its assets, the note evidencing a
                                                       ‘character’ loan to a bank customer, short-term notes secured by an
                                  24                   assignment of accounts receivable, . . . a note which simply
                                                       formalizes an open-account debt incurred in the ordinary course of
                                  25                   business (particularly if, as in the case of the customer of a broker, it
                                                       is collateralized)[,]” [and] “notes evidencing loans [made] by
                                  26                   commercial banks for current operations [of borrowers].”
                                  27   Reves, 494 U.S. at 65. Regarding the last category of promissory notes, the Ninth Circuit has

                                  28   noted that “commercial loans for current operations are made to allow a borrower to continue ‘to
                                                                                           9
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 10 of 25




                                   1   operate a business smoothly during a period when cash inflows and outflows do not match up.’”

                                   2   McNabb v. SEC, 298 F.3d 1126, 1131 (9th Cir. 2002).

                                   3          The Reves Court also instructed that, if a “note does not strongly resemble one of the

                                   4   enumerated exceptions, [a court must] then determine whether the note is a type that should be

                                   5   added to the list.” Wallenbrock, 313 F.3d at 537. To determine whether a promissory note is of a

                                   6   type that should be added to the list, a court considers four factors:

                                   7                  (1) the “motivations that would prompt a reasonable seller and buyer
                                                      to enter into” the transaction; (2) the “plan of distribution” of the
                                   8                  instrument; (3) the “reasonable expectations of the investing
                                                      public”; and (4) “whether some factor such as the existence of
                                   9                  another regulatory scheme significantly reduces the risk of the
                                                      instrument.” Failure to satisfy one of the factors is not dispositive;
                                  10                  they are considered as a whole.
                                  11   Wallenbrock, 313 F.3d at 537 (hereinafter referred to as the “Reves factors”). See, e.g., SEC v.

                                  12   The Rose Fund, LLC, No. C 03-04593 WHA, 2004 U.S. Dist. LEXIS 31672, at *19-20 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Sep. 17, 2004) (applying the four Reves factors). The four Reves factors generally explain why

                                  14   certain notes are on the judicially-created list of nonsecurity instruments in the first place. See id.

                                  15   (thus stating that there is effectively “a single inquiry” as to whether a note should be deemed a

                                  16   “security”).

                                  17          In the instant case, Defendants do not make a specific contention that the Promissory Notes

                                  18   at issue strongly resemble one of the enumerated exceptions in Reves. Therefore, the Court

                                  19   focuses on the four Reves factors.

                                  20          1.      First Reves Factor

                                  21          As noted above, the first Reves factor takes into consideration the motivations that would

                                  22   prompt a reasonable seller and buyer to enter into the transaction. For example,

                                  23                  [i]f the seller’s purpose is to raise money for the general use of a
                                                      business enterprise or to finance substantial investments and the
                                  24                  buyer is interested primarily in the profit the note is expected to
                                                      generate, the instrument is likely to be a “security.” If the note is
                                  25                  exchanged to facilitate the purchase and sale of a minor asset or
                                                      consumer good, to correct for the seller’s cash-flow difficulties, or
                                  26                  to advance some other commercial or consumer purpose, on the
                                                      other hand, the note is less sensibly described as a “security.”
                                  27

                                  28
                                                                                         10
                                           Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 11 of 25




                                   1   Reves, 494 U.S. at 66.4

                                   2           In the SAC, Plaintiffs have explicitly alleged that they were motivated to purchase the

                                   3   Promissory Notes at issue because of profit: “[Plaintiffs’] sole purpose in investing in the

                                   4   Promissory Notes was profit.” SAC ¶ 22. Although this allegation is fairly conclusory, there is

                                   5   some evidence to corroborate Plaintiffs’ claim – i.e., the 8% interest rate provided for in the

                                   6   Promissory Notes, which, while not extraordinary, is a decent rate of return. See Reves, 494 U.S.

                                   7   at 68 n.4 (“emphasiz[ing] that by ‘profit’ in the context of notes, we mean ‘a valuable return on an

                                   8   investment,’ which undoubtedly includes interest”); cf. Jeanne Piaubert, S.A. v. Sefrioui, No. 97-

                                   9   56131, 2000 U.S. App. LEXIS 2462, at *9 (9th Cir. Feb. 17, 2000) (stating that, if plaintiff “truly

                                  10   had expected to profit from the note, as it now claims, it would have demanded a much higher rate

                                  11   of return than the prime rate in order to compensate it for the substantial risk of default that an

                                  12   untested business venture necessarily entails”).
Northern District of California
 United States District Court




                                  13           As for what was Lenders Funding’s purpose in selling the Promissory Notes, Plaintiffs

                                  14   have not made any specific argument. However, it can fairly be inferred that, as a general matter,

                                  15   the purpose was to raise money for the general use of the business – i.e., Lenders Funding used the

                                  16   money raised from Promissory Notes to give loans to third parties.5

                                  17           2.     Second Reves Factor

                                  18           The second Reves factor considers the plan of distribution for the instrument. In Reves, the

                                  19   Supreme Court explained that “we examine the ‘plan of distribution’ of the instrument, to

                                  20
                                       4
                                  21     The Reves Court seemed to making a distinction here between an investment and a commercial
                                       transaction – an approach that some of the lower appellate courts had taken. See id. at 63. See,
                                  22   e.g., Hunssinger v. Rockford Bus. Credits, Inc., 745 F.2d 484, 488 (7th Cir. 1984) (in a pre-Reves
                                       case, stating that “[t]he commercial/investment test seeks to confine the protection of the securities
                                  23   laws to investors and exclude from the acts’ protection borrowers and lenders in commercial
                                       settings”); Futura Dev. Corp. v. Centex Corp., 761 F.2d 33, 40 (1st Cir. 1985) (in a pre-Reves
                                  24   case, stating that, under the “commercial v. investment” test, a “court looks to see whether a
                                       transaction more closely resembles typical investment situations or typical mercantile or
                                  25   commercial transactions”).

                                  26
                                       5
                                         There is one possible exception – i.e., Plaintiffs have alleged that certain Promissory Notes were
                                       amended in December 2019 because Lenders Funding did not have the money to pay Plaintiffs
                                  27   what was owed as a result of being defrauded by a third party (C4C). It could be argued,
                                       therefore, that the Amendments were undertaken to correct for cash flow difficulties, and thus
                                  28   should not be deemed securities. Because Defendants did not make this specific argument, the
                                       Court does not entertain it.
                                                                                          11
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 12 of 25




                                   1   determine whether it is an instrument in which there is ‘common trading for speculation or

                                   2   investment.’” Id. at 66 (emphasis added). The Court indicated that a note is not disqualified from

                                   3   being a security just because the plan of distribution for the note does not involve trade on an

                                   4   exchange: if a note is “offered and sold to a broad segment of the public,” that “establish[es] the

                                   5   requisite ‘common trading’ in an instrument.” Id. at 68 (emphasis added); see also Wallenbrock,

                                   6   313 F.3d at 539 (noting that “[t]he broad availability of the notes, plus Wallenbrock’s evident

                                   7   interest in widening the scope of distribution, tips this factor strongly in favor of classifying the

                                   8   note as a security”).

                                   9          In the SAC, Plaintiffs allege that Lenders Funding “sold hundreds of millions of dollars of

                                  10   . . . Promissory Notes to hundreds of investors (primarily but not exclusively domiciled in the

                                  11   State of California) for over a decade.” SAC ¶ 24. Although this allegation by itself is somewhat

                                  12   conclusory in nature, Plaintiffs have provided six exhibits to support their claim. Those exhibits
Northern District of California
 United States District Court




                                  13   (A through F) are addressed below.

                                  14          Exhibit A. Exhibit A is a part of Lenders Funding’s website. The document states in

                                  15   relevant part as follows:

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   SAC, Ex. A (website). Plaintiffs focus on the second paragraph above – i.e., “we . . . have
                                  23   supplied several hundred million dollars in funding.” The problem for Plaintiffs is that this
                                  24   statement simply indicates that Lenders Funding provides loans to third parties; it does not state
                                  25   where Lenders Funding gets the money to extend the loans (whether by issuing Promissory Notes
                                  26   or otherwise). Notably, the Promissory Notes on their face refer to Senior Lenders. Nor does the
                                  27   document reflect anything about the distribution of any Promissory Notes. Thus, Exhibit A is not
                                  28   particularly compelling evidence.
                                                                                          12
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 13 of 25




                                   1          Exhibit B. Exhibit B consists of three “Form Ds” that Lenders Funding filed with the

                                   2   SEC. (The forms are dated June 24, 2003; November 8, 2004; and March 12, 2008. As a point of

                                   3   reference, the first Promissory Note issued to Plaintiffs was in April 2009.) A Form D relates to

                                   4   Regulation D. “Under the federal securities laws, any offer or sale of a security must either be

                                   5   registered with the SEC or meet an exemption. Regulation D under the Securities Act provides a

                                   6   number of exemptions from the registration requirements, allowing some companies to offer and

                                   7   sell their securities without having to register the offering with the SEC.”

                                   8   https://www.investor.gov/introduction-investing/investing-basics/glossary/regulation-d-offerings

                                   9   (last visited July 21, 2021); see also SAC ¶ 26 (“Regulation D Offering Notices are filed with the

                                  10   [SEC] by issuers (Lenders Funding) of debt securities (Promissory Notes) as a means to perfect a

                                  11   securities private placement ‘safe harbor’ exemption under the 1933 Act, and to alert the [SEC] as

                                  12   to the amount of securities being sold by such issuers of private placements.”).
Northern District of California
 United States District Court




                                  13              •   In the first Form D (dated June 24, 2003), it appears that Lenders Funding offered

                                  14                  debt securities totaling $700,000. The amount already sold was $50,000.

                                  15              •   In the second Form D (dated November 8, 2004), it appears that Lenders Funding

                                  16                  offered debt securities totaling $3,000,000. The amount already sold was

                                  17                  $1,450,000 (to a total of 6 investors).

                                  18              •   In the third Form D (dated March 12, 2008), it appears that Lenders Funding

                                  19                  offered debt securities totaling $30,000,000. The amount already sold was

                                  20                  $500,000 (to 2 investors).

                                  21          Given these forms, it does not appear that there was a broad distribution of the debt

                                  22   instruments; for the second and third Form Ds at least, there was only a total of 8 investors.

                                  23   Nevertheless, the fact that Lenders Funding filed the Form Ds suggests that it did sell securities (in

                                  24   spite of what seems to be a small number of investors) – otherwise, it would not have filed the

                                  25   Form Ds with the SEC in the first place. Thus, the Form Ds are relevant, but not because of the

                                  26   second Reves factor but rather because of the first Reves factor (i.e., the seller’s motivations).

                                  27          The Court acknowledges that, arguably, the Form Ds should not be given undue weight

                                  28   because Lenders Funding’s sale of debt securities in the past does not dictate whether the
                                                                                         13
                                           Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 14 of 25




                                   1   Promissory Notes issued to Plaintiffs specifically were also securities.6 This is, in fact, what

                                   2   Defendants argued for the first time in their reply.

                                   3                  The former SEC filings have no connection to the Notes issued to
                                                      Plaintiff. The SEC filings were signed and filed by Defendant
                                   4                  Zadek’s former partner “H. Bruce Bronson” who was not involved
                                                      with the Notes issued to Plaintiff. SAC Exh. B. The former SEC
                                   5                  filings were part of a different business model, never acted upon by
                                                      Defendants, that predated the Notes issued to Plaintiff by many
                                   6                  years. From 2003 to 2008 Lenders Funding considered issuing
                                                      securities to raise capital for their business. However, Lenders
                                   7                  Funding did not to go through with that plan and did not issue the
                                                      securities. In 2009 Lenders Funding changed its business model
                                   8                  approach to raising capital and decided to rely on funds borrowed
                                                      from banks through a line of credit and a small group of close
                                   9                  friends and relatives (including Plaintiff). The “$30,000,000 in
                                                      promissory notes issued” statement that Plaintiff relies on in her
                                  10                  opposition and SAC is the amount of money Defendants had
                                                      borrowed over the course the of the life of the business, which
                                  11                  included loans from banks and close friends and relatives. See SAC
                                                      ¶ 30 and Opp. at pg. 12 lines 13-17. The Notes and subordination
                                  12                  agreements that Plaintiff signed indicate the banks for which
Northern District of California
 United States District Court




                                                      Defendants had a line of credit with. See SAC Exh. G parts 1
                                  13                  through 15[.] See also RJN Exhs. 1, 2, 3.
                                  14   Reply at 5 (emphasis in original).

                                  15           The problem with Defendants’ argument in reply is that it is predicated on information

                                  16   outside the four corners of the complaint and of which the Court may not take judicial notice.

                                  17   Thus, contrary to what Defendants contend, the Form Ds do suggest that, in the past, Defendants

                                  18   sold debt securities which makes it more plausible that the Promissory Notes at issue could also be

                                  19   securities. This is particularly true because, as Plaintiffs point out, the Promissory Notes issued to

                                  20   them each bore the following legend at the top:

                                  21                  THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO
                                                      THE SECURITIES ACT OF 1933, AS AMENDED, OR
                                  22                  APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
                                                      ASSIGNED, SOLD, PLEDGED, OR OTHERWISE
                                  23                  TRANSFERRED UNLESS THE TRANSACTION RELATING
                                                      THERETO COMPLIES WITH OR IS EXEMPT FROM THE
                                  24                  REGISTRATION REQUIREMENTS OF THE ACT AND SUCH
                                                      LAWS AND THE COMPANY IS PROVIDED AN OPINION OF
                                  25                  COUNSEL TO THAT EFFECT WHICH IS SATISFACTORY TO
                                                      IT.
                                  26
                                  27
                                       6
                                  28    In this regard, it is worth noting that the first Promissory Note was not issued to Plaintiffs until
                                       April 2009 – i.e., about a year after the last Form D.
                                                                                           14
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 15 of 25




                                   1   SAC, Ex. G (Promissory Notes). This “disclaimer” suggests that the Promissory Notes were

                                   2   securities, especially given Lenders Fundings’ prior practice of selling debt securities (and thus,

                                   3   the Form Ds).

                                   4           Exhibit C. Exhibit C is the February 2006 balance sheet for Lenders Funding. On the

                                   5   fourth and fifth pages, the balance sheet indicates that liabilities of the company included “Notes

                                   6   Payable” to about 20 people/entities (totaling $5,231,172). As a facial matter, this does not appear

                                   7   to be a broad distribution of the instruments, notwithstanding the substantial sums involved.

                                   8           Exhibit D. Exhibit D is the first page of “the Subscription Agreement to a Promissory

                                   9   Note issued to [Plaintiffs]” in 2016. SAC ¶ 30. The Subscription Agreement states that Lenders

                                  10   Funding has issued $30 million in Promissory Notes. This sum – though substantial – does not by

                                  11   itself establish a broad distribution of the Promissory Notes. In fact, there is language in the

                                  12   Subscription Agreement that somewhat suggests to the contrary. The Subscription Agreement
Northern District of California
 United States District Court




                                  13   states that “[t]he minimum principal amount of Notes being offered to investors is $100,000.”

                                  14   $30,000,000/$100,000 = 300. In other words, it is entirely possible that the distribution of the

                                  15   instruments was to no more than 300 people. It is unclear whether a distribution to 300 people

                                  16   constitutes a distribution to a broad segment of the public. Cf. McNabb, 298 F.3d at 1132 (“To be

                                  17   sure, six customers in total does not constitute ‘a broad segment of the public,’ Stoiber, 161 F.3d

                                  18   at 751 (thirteen customers not considered to be ‘a broad segment of the public’), but this fact alone

                                  19   is not dispositive.”).

                                  20           Exhibit E. Exhibit E is Lenders Funding’s 2019 income statement. Plaintiffs suggest that

                                  21   the document shows Mr. Zadek was paid a management fee of more than $1 million, but it is not

                                  22   clear where they got that information from the document. Plaintiffs might be referring to the line

                                  23   entry for “Professional Fees” which totals about $1.28 million. Even if this were Mr. Zadek’s

                                  24   management fee, see Reply at 6 (arguing that professional fees actually refers to outside

                                  25   professionals such as attorneys and accountants), that does not mean – as Plaintiffs claim – that

                                  26   Lenders Funding issued $33 million in Promissory Notes. See SAC ¶ 31. Plaintiffs calculated the

                                  27   $33 million figure because (1) Mr. Zadek was allegedly paid a 3% management fee out of Lenders

                                  28   Funding’s assets and (2) 3% of $33 million is about $1 million. But this assumes that all of
                                                                                         15
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 16 of 25




                                   1   Lenders Funding’s assets come from money obtained through Promissory Notes. In any event,

                                   2   even if Plaintiffs’ calculation has some merit (as indicated above, the Subscription Agreement in

                                   3   2016 stated that Lenders Funding had issued $30 million in Promissory Notes), it is debatable

                                   4   whether the value of the Promissory Notes is that indicative of a broad distribution of the

                                   5   instruments.

                                   6             Exhibit F. Exhibit F is Lenders Funding’s profit and loss statement for January 2020.

                                   7   The document reflects as an “Interest Expense” $758,180. Plaintiffs extrapolate that this amounts

                                   8   to more than $9 million in interest payments for a year. The problem for Plaintiffs is that it is not

                                   9   clear that the interest payments come only from Promissory Notes. And even if that were true, the

                                  10   value of the Promissory Notes does not provide much information, if any, about the distribution of

                                  11   the instruments.

                                  12             In summary, none of the exhibits provided by Plaintiffs provides clear support for their
Northern District of California
 United States District Court




                                  13   claim that Lenders Funding sold Promissory Notes “to hundreds of investors.” SAC ¶ 33.

                                  14   However, the inferences that might be drawn about the broad distributions of Promissory Notes

                                  15   together with both Exhibit B (the Form Ds) and the legends on the Promissory Notes issued to

                                  16   Plaintiffs are probative of the first Reves factor and suggest that Lenders Funding was of the view

                                  17   that the Promissory Notes were securities.

                                  18             3.     Third Reves Factor

                                  19             The third Reves factors considers the reasonable expectations of the investing public. See

                                  20   Reves, 464 U.S. at 66. Under this factor, a court considers “what a ‘reasonable investor’ would

                                  21   think, not what the ‘specific individuals in question’ might have thought.” Wallenbrock, 313 F.3d

                                  22   at 539.

                                  23             In the SAC, Plaintiffs allege that the investing public would view the Promissory Notes as

                                  24   securities given the legend that each Promissory Note bore at the top (as quoted above). See SAC

                                  25   ¶ 35. This argument has merit.

                                  26             4.     Fourth Reves Factor

                                  27             The fourth Reves factor considers whether some factor such as the existence of another

                                  28   regulatory scheme significantly reduces the risk of the instrument. See Reves, 464 U.S. at 66. The
                                                                                          16
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 17 of 25




                                   1   Ninth Circuit has indicated that this factor may counter some of the other Reves factors. For

                                   2   example, in McNabb, it cautioned that a limited distribution of an instrument – to just a few

                                   3   individuals – was not “dispositive. Instead, [this fact] must be weighed against the purchasing

                                   4   individual’s need for the protection of the securities laws.” McNabb, 298 F.3d at 1132. The Ninth

                                   5   Circuit took into account that the notes at issue were sold to six individuals, and “not sophisticated

                                   6   financial institutions”; thus, the individuals would benefit from the protection of the securities

                                   7   laws. Id. Considering (on the one hand) the limited distribution of the notes and (on the other) the

                                   8   fact that the purchasers were individual investors, the court ultimately concluded that the second

                                   9   Reves factor did not weigh in favor of either of either party. See id. (stating that, “[v]iewing these

                                  10   two facts, it appears this factor does not support either McNabb’s or the Commission’s position”).

                                  11          In the instant case, the Promissory Notes do not appear to involve any of the risk-reducing

                                  12   factors specified in Reves. See Reves, 494 U.S. at 67, 69 (indicating that risk is reduced if a note
Northern District of California
 United States District Court




                                  13   were collateralized or insured or subject to substantial regulation). However, arguably there were

                                  14   other risk-reducing elements such as the fixed 8% interest rate as well as the return of principal

                                  15   and interest within 180 days of demand. On the other hand, these protections were somewhat

                                  16   offset by the fact that the Promissory Notes were subordinated to a Senior Lender. Compare

                                  17   Wallenbrock, 313 F.3d at 540 (concluding that “the fixed nature of [an] interest rate [on a note did

                                  18   not] act as a risk-reducing factor because the interest was coming from other investors’ money” –

                                  19   i.e., “[a]s long as only a limited number of investors sought to collect interest, that high return was

                                  20   guaranteed[,] but as soon as a critical mass wanted out, the whole pyramid threatened to

                                  21   collapse”). This factor weighs in Plaintiff’s favor.

                                  22          5.      Summary

                                  23          As indicated by the above, the Reves factors do not clearly point to a legal conclusion that

                                  24   the Promissory Notes are securities. However, there appear to be sufficient factual allegations

                                  25   (even if they are ultimately in dispute) to support that legal conclusion. See Ahern, 611 F. Supp. at

                                  26   1477 (stating that “[w]hether a particular instrument is a security is ultimately a question of law,

                                  27   but where there are disputed facts, the issue may be one for the jury”).

                                  28          Because it is plausible that the Promissory Notes at issue were securities, the Court now
                                                                                         17
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 18 of 25




                                   1   turns to the specific challenges made by Defendants to each of the federal securities claims.

                                   2   C.     Failure to Register as Investment Adviser (Federal Securities Claim)

                                   3          In the first cause of action, Plaintiffs assert a claim that Defendants failed to register as an

                                   4   investment adviser as required by federal law (i.e., the Investment Advisers Act). See In re Living

                                   5   Bens. Asset Mgmt., L.L.C., 916 F.3d 528, 532-33 (5th Cir. 2019) (noting that, under 15 U.S.C. §

                                   6   80b-3(a), “[t]he IAA prohibits unregistered investment advisers from using the instrumentalities of

                                   7   interstate commerce ‘in connection with’ their businesses” and, under § 80b-15(b), “[a] contract

                                   8   made in violation of the IAA is void as to the unregistered adviser”). Defendants argue that this

                                   9   federal claim should be dismissed because Plaintiffs failed to adequately allege that Defendants

                                  10   are investment advisers. “Investment adviser” is defined by statute as a “person who, for

                                  11   compensation, engages in the business of advising others . . . as to the value of securities or as to

                                  12   the advisability of investing in, purchasing, or selling securities.” 15 U.S.C. § 80b-2(a)(11). The
Northern District of California
 United States District Court




                                  13   term, however, does not include “any lawyer, accountant, engineer, or teacher whose performance

                                  14   of such services is solely incidental to the practice of his profession.” Id.

                                  15          The SAC fails to plead a viable investment advertiser claim. Plaintiffs have not adequately

                                  16   alleged that Defendants were in the business of giving investment advice or that they were paid for

                                  17   such advice. See, e.g., SAC ¶ 81 (alleging that “Mr. Zadek acted as Ms. Shaper’s investment

                                  18   adviser, and she understood and believed that he was her investment adviser, in connection with

                                  19   the investments”). The fact that Defendants sold Promissory Notes to Plaintiffs does not mean

                                  20   that they were in the business of giving investment advice. And even if Defendants did give

                                  21   investment advice to Plaintiffs, there is no allegation that Plaintiffs compensated Defendants for

                                  22   that advice.

                                  23          The Court therefore dismisses the investment adviser claim. The dismissal is with

                                  24   prejudice because, in the prior motion, Defendants alerted Plaintiffs to a deficiency with the claim

                                  25   but Plaintiffs did not provide any additional allegations – notwithstanding the Court’s expression

                                  26   permission to enhance their factual allegations. See Docket No. 30 (minute order) (giving

                                  27   Plaintiffs leave to amend the federal securities claims because they had not adequately pled that

                                  28   the Promissory Notes at issue were securities; adding that, “[b]ecause Plaintiffs have leave to
                                                                                         18
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 19 of 25




                                   1   amend to address the deficiency above, they may also amend their pleading to enhance other

                                   2   factual allegations relevant to the federal securities claims”).

                                   3   D.     Failure to Register as Broker or Dealer

                                   4          In the second cause of action, Plaintiffs maintain that Defendants failed to register as a

                                   5   broker or dealer as required by federal law (i.e., the Securities Exchange Act). See 15 U.S.C. §

                                   6   78o(a)(1) (providing that “[i]t shall be unlawful for any broker or dealer . . . (other than such a

                                   7   broker or dealer whose business is exclusively intrastate and who does not make use of any

                                   8   facility of a national securities exchange) to make use of the mails or any means or instrumentality

                                   9   of interstate commerce to effect any transactions in, or to induce or attempt to induce the purchase

                                  10   or sale of, any security . . . unless such broker or dealer is registered”); id. § 78cc(b) (providing

                                  11   that “[e]very contract made in violation of any provisions of this title or of any rule or regulation

                                  12   thereunder, and every contract . . . the performance of which involves the violation of . . . any
Northern District of California
 United States District Court




                                  13   provision of this title or any rule or regulation thereunder, shall be void”). Similar to above,

                                  14   Defendants argue that this federal claim should be dismissed because Plaintiffs have not

                                  15   adequately alleged that they are brokers or dealers.

                                  16          The statute defines “broker” as a “person engaged in the business of effecting transactions

                                  17   in securities for the account of others.” Id. § 78c(a)(4)(A). The Ninth Circuit Model Civil Jury

                                  18   Instruction No. 18.1 defines broker as one who “buys and sells securities for clients, usually for a

                                  19   commission.” 9th Cir. Model Civil Jury Instruction No. 18.1. Defendants cannot be brokers

                                  20   given that they did not sell any Promissory Notes for others but rather issued such Notes on their

                                  21   own behalf. As the Fifth Circuit noted in Regional Properties, Inc. v. Financial & Real Estate

                                  22   Consulting Co., 752 F.2d 178 (5th Cir. 1985), “[t]here is no clear statutory exemption for ‘issuers’

                                  23   of securities from the broker registration requirement” and that an exemption “arises by

                                  24   implication from the definition of ‘broker’”; “[a]n issuer that effects the distribution of its own

                                  25   securities is not engaging in transactions for the account of others but is instead selling securities

                                  26   for its own account [and] [t]hus an issuer is not subject to the Act’s broker registration

                                  27   requirements.” Id. at 184 n.4.

                                  28          As for “dealer,” the statute defines the term as a “person engaged in the business of buying
                                                                                          19
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 20 of 25




                                   1   and selling securities . . . for such person’s own account through a broker or otherwise.” Id.

                                   2   78c(a)(5)(A); see also 9th Cir. Model Civil Jury Instruction No. 18.1 (defining dealer as one who

                                   3   “buys securities and resells them to clients”). See, e.g., Eastside Church of Christ v. Nat’l Plan,

                                   4   Inc., 391 F.2d 357, 361-62 (5th Cir. 1968) (finding defendant a dealer because it “purchased many

                                   5   church bonds prior to the ones in question for its own account as a part of its regular business and

                                   6   sold some of them”). Here, although Defendants issued Promissory Notes for their own account,

                                   7   it is not plausible that they were dealers. First, the statute refers to not just selling securities but

                                   8   also buying securities. Plaintiffs have not alleged that Defendants purchased securities. Second,

                                   9   the statute provides that a dealer is one “in the business of buying and selling securities.” Id.

                                  10   (emphasis added). Indeed, the statute goes on to provide that “[t]he term ‘dealer’ does not include

                                  11   a person that buys or sells securities . . . for such person’s own account, either individually or in a

                                  12   fiduciary capacity, but not as part of a regular business.” Id. § 78c(a)(5)(B); United States SEC v.
Northern District of California
 United States District Court




                                  13   River N. Equity LLC, 415 F. Supp. 3d 853, 858 (N.D. Ill. 2019) (noting that “[t]he ‘dealer’

                                  14   definition has not been subject to extensive judicial interpretation[,] [b]ut courts that have

                                  15   construed it generally require a ‘certain regularity of participation in securities transactions’”).

                                  16   Plaintiffs have not explained how Defendants were in the business of buying and selling securities.

                                  17   If a company could be deemed a seller simply because it issues its own securities, as Plaintiffs

                                  18   suggest, see Compl. ¶ 33 (asserting that, “[g]iven the significant dollar amounts of securities sold

                                  19   over many years, Defendants were ‘in the business of distributing securities’”), then practically all

                                  20   companies would be considered dealers. This would make little sense. Cf. Cal. Corp. Code §

                                  21   25004(b) (providing that a broker-dealer is “any person engaged in the business of effecting

                                  22   transactions in securities in this state for the account of others or for that person’s own account”

                                  23   and “includes a person engaged in the regular business of issuing or guaranteeing options with

                                  24   regard to securities not of that person’s own issue”; adding that a broker-dealer “does not include

                                  25   any of the following: (1) Any other issuer”) (emphasis added).

                                  26           The Court therefore dismisses the broker-dealer claim. For the same reasons as stated

                                  27   above, the dismissal is with prejudice.

                                  28
                                                                                           20
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 21 of 25




                                   1   E.      Section 10(b) and Rule 10b-5 (Federal Securities Claim)

                                   2           Plaintiffs’ third cause of action is a claim for violation of § 10(b) and/or Rule 10b-5.

                                   3   Section 10(b) provides that it is “unlawful for any person . . . [t]o use or employ, in connection

                                   4   with the purchase or sale of any security . . . any manipulative or deceptive device or contrivance

                                   5   in contravention of such rules and regulations as the Commission may prescribe.” 15 U.S.C. §

                                   6   78j(b). Rule 10b-5 provides that it is unlawful for any person to, e.g., “make any untrue statement

                                   7   of a material fact or to omit to state a material fact necessary in order to make the statements

                                   8   made, in the light of the circumstances under which they were made, not misleading.” 17 C.F.R. §

                                   9   240.10b-5.

                                  10           Notably, the § 10(b)/Rule 10b-5 claim is governed by the PSLRA. The PSLRA provides

                                  11   in relevant part that,

                                  12                   [i]n any private action arising under this title [15 U.S.C. § 78a et
Northern District of California




                                                       seq.] in which the plaintiff alleges that the defendant –
 United States District Court




                                  13
                                                       (A)      made an untrue statement of a material fact; or
                                  14
                                                       (B)      omitted to state a material fact necessary in order to make the
                                  15                            statements made, in the light of the circumstances in which
                                                                they were made, not misleading;
                                  16
                                                       the complaint shall specify each statement alleged to have been
                                  17                   misleading, the reason or reasons why the statement is misleading,
                                                       and, if an allegation regarding the statement or omission is made on
                                  18                   information and belief, the complaint shall state with particularity all
                                                       facts on which that belief is formed.
                                  19

                                  20   15 U.S.C. § 78u-4(b)(1).

                                  21           The PSLRA further provides that,

                                  22                   in any private action arising under this title [15 U.S.C. § 78a et seq.]
                                                       in which the plaintiff may recover money damages only on proof
                                  23                   that the defendant acted with a particular state of mind, the
                                                       complaint shall, with respect to each act or omission alleged to
                                  24                   violate this title, state with particularity facts giving rise to a strong
                                                       inference that the defendant acted with the required state of mind.
                                  25

                                  26   Id. § 78u-4(b)(2).

                                  27           In their motion, Defendants argue that, for the § 10(b)/Rule 10b-5 claim, Plaintiffs have

                                  28   failed to satisfy both the specificity/particularity requirement and the state-of-mind requirement
                                                                                           21
                                           Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 22 of 25




                                   1   above. Defendants also make a safe harbor argument (which applies to forward-looking

                                   2   statements only).

                                   3           1.      Specificity/Particularity

                                   4           The Court rejects Defendants’ contention that Plaintiffs failed to plead the material

                                   5   misrepresentations and/or omissions with sufficient specificity. For example, as noted above,

                                   6   Plaintiffs have alleged that Defendants told Ms. Shaper, “at the time he solicited each Promissory

                                   7   Notes and Amendment that the investments were safe and secure, and Ms. Shaper could have her

                                   8   money back ‘at any time,’ despite that the notes were subordinated to a senior lender and stated on

                                   9   their face they would not be due for 180 days upon request.” SAC ¶ 51. Also, Plaintiffs have

                                  10   asserted that, at the time of the 2019 Amendments, Defendants’ claim that they could pay the

                                  11   money back at any time was false because they failed to disclose that they had been defrauded out

                                  12   of $5 million by C4C and thus they had a “liquidity crisis.”7 Compl. ¶¶ 55, 57.
Northern District of California
 United States District Court




                                  13           2.      State-of-Mind Requirement

                                  14           However, the Court agrees with Defendants that Plaintiffs have failed to plead facts giving

                                  15   rise to a strong inference of scienter – scienter which, for a § 10(b)/Rule 10b-5 claim, requires an

                                  16   intent to defraud or at least reckless disregard of the truth. See Prodanova v. H.C. Wainwright &

                                  17   Co., LLC, No. 19-56048, 2021 U.S. App. LEXIS 10124, at *10 (9th Cir. Apr. 8, 2021) (in a §

                                  18   10(b)/Rule 10b-5 case, stating that, “[t]o support a ‘strong inference’ of scienter under the PSLRA,

                                  19   a complaint must allege that the defendant made false or misleading statements with an ‘intent to

                                  20   deceive, manipulate, or defraud,’ or with deliberate recklessness”); see also Gebhart v. SEC, 595

                                  21   F.3d 1034, 1041 (9th Cir. 2010) (noting that “[s]cienter may be established, therefore, by showing

                                  22   that the defendants knew their statements were false, or by showing that defendants were reckless

                                  23   as to the truth or falsity of their statements”).

                                  24           For example, for the most part, Plaintiffs have simply pled in conclusory fashion that

                                  25

                                  26   7
                                         Plaintiffs have characterized the C4C theory of liability as an omission of a material fact – i.e.,
                                  27   Defendants did not disclose the C4C problem to Plaintiffs. However, ultimately, the C4C theory
                                       is more an affirmative misrepresentation rather than an omission of fact. At bottom, Plaintiffs
                                  28   claim that the representation that Defendants could pay back the money at any time was false at
                                       the time of the 2019 Amendments because of the C4C problem.
                                                                                        22
                                           Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 23 of 25




                                   1   Defendants knew that their affirmative representations “were false when made . . . to [Ms.]

                                   2   Shaper.” SAC ¶ 52; see also SAC ¶ 75 (alleging that Mr. Zadek “knew [his affirmative

                                   3   representations] were false and he had no basis for the statements”); SAC ¶ 76 (alleging that

                                   4   “[Mr.] Zadek intended that [Ms.] Shaper rely on said foregoing statements and representations (as

                                   5   alleged in ¶¶ 51-52, 74)”). Plaintiffs have not given any specifics as to why Defendants did not

                                   6   believe that the Promissory Notes were safe or secure at the time of the solicitation; nor have they

                                   7   given any specifics as to why Defendants did not believe at the time of solicitation that they could

                                   8   repay upon demand.8

                                   9           The one possible exception relates to C4C. As noted above, Plaintiffs take the position

                                  10   that, at the time of the 2019 Amendments, Defendants knew they could not pay back the money at

                                  11   any time because they had been defrauded out of $5 million by C4C and thus faced a liquidity

                                  12   crisis. The problem for Plaintiffs is that they have not made any factual allegations to support the
Northern District of California
 United States District Court




                                  13   claim that Defendants faced a liquidity crisis as a result of the events related to C4C.

                                  14           Admittedly, $5 million is a significant sum. But Plaintiffs are required to plead with

                                  15   particularity facts giving rise to a strong inference that Defendants acted with the requisite

                                  16   statement of mind. Five million dollars as an absolute number is not sufficient to support a

                                  17   liquidity crisis, particularly given other allegations in the complaint about the aggregate sum of

                                  18   money raised for Defendants’ lending operations. For example, Plaintiffs have alleged that

                                  19   Defendants have issued Promissory Notes “in the aggregate amount of hundreds of millions of

                                  20

                                  21   8
                                         The Court does not address whether Plaintiffs could have reasonably relied on a representation
                                  22   that they could be repaid at any time, given that (1) all of the Promissory Notes on their face refer
                                       to subordination; (2) Plaintiffs separately signed three Subordination Agreements, see Defs. RJN,
                                  23   Exs. 1-3 (Subordination Agreements, dated March 2009, April 2014, and May 2016); (3) Plaintiffs
                                       had access to financial advisers to assist her; and (4) Ms. Shaper and Mr. Zadek were previously
                                  24   married. See, e.g., SAC, Ex. J (email from financial adviser to Mr. Zadek). See generally Qun v.
                                       Karstetter, No. 14-cv-1362-CAB (DHB), 2014 U.S. Dist. LEXIS 197399, at *32 (S.D. Cal. Sep.
                                  25   24, 2014) (noting that whether reliance is reasonable is generally a question of fact for the jury,
                                       though it may be decided if the facts permit reasonable minds to come to only one conclusion;
                                  26   adding that factors that may be considered include: “‘(1) the sophistication of expertise of the
                                       plaintiff in financial and securities matters; (2) the existence of long standing business or personal
                                  27   relationships; (3) access to the relevant information; (4) the existence of a fiduciary relationship;
                                       (5) concealment of the fraud; (6) the opportunity to detect the fraud; (7) whether the plaintiff
                                  28   initiated the stock transaction or sought to expedite the transaction; and (8) the generality or
                                       specificity of the misrepresentations’”).
                                                                                           23
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 24 of 25




                                   1   dollars since 2003.” Compl. ¶ 2 (emphasis omitted). If Defendants, as alleged, were able to raise

                                   2   hundreds of millions of dollars over the years, then the $5 million amount loaned to C4C would

                                   3   not clearly pose a liquidity crisis. In addition, Exhibit E attached to the SAC is a profit and loss

                                   4   statement for Lenders Funding for the year 2019 (January through December). The document

                                   5   reflects that Lenders’ Funding net income for the year 2019 was approximately $2.8 million (gross

                                   6   income was close to $9 million). See SAC, Ex. E (profit and loss statement). This is significantly

                                   7   more than the principal at issue with the 2019 Amendments (approximately $500,000). See SAC,

                                   8   Ex. G (2019 Amendments). The profit and loss statement for January-February 2020 attached at

                                   9   Exhibit F to the SAC reflects net income of approximately $410,000 (gross income was about $1.5

                                  10   million). Absent establishment of a clear material impact on liquidity, Plaintiffs have failed to

                                  11   allege facts giving rise to a strong inference of scienter relative to the C4C loan.

                                  12          Moreover, even if the requisite state of mind could be strongly inferred, Plaintiffs must still
Northern District of California
 United States District Court




                                  13   include allegations showing that they were injured as a result of Defendants’ misconduct in 2019.

                                  14   See Dsam Glob. Value Fund v. Altris Software, 288 F.3d 385, 388 (9th Cir. 2002) (“To state a

                                  15   claim under Section 10(b) and Rule 10b-5, Appellants must allege: (1) a misstatement or omission

                                  16   (2) of material fact (3) made with scienter (4) on which Appellants relied (5) which proximately

                                  17   caused their injury.”). Here, Plaintiffs claim that they would not have entered into the 2019

                                  18   Amendments if they had known that they could not be paid back on demand, see SAC ¶ 56, and

                                  19   that they were injured because they have not been paid back all money on demand. But Plaintiffs

                                  20   fail to take into account that, if the 2019 Amendments had not taken place, they would still be

                                  21   subject to the terms of the earlier Promissory Notes – and under those Notes, Plaintiffs’ interests

                                  22   were subordinated to those of the Senior Lenders (i.e., they could not be paid back at any time).

                                  23   Plaintiffs fail to establish that 2019 Amendments caused the current alleged injury.

                                  24          Accordingly, the Court finds the § 10(b)/Rule 10b-5 claim deficient, and therefore

                                  25   dismisses the cause of action for failure to state a claim. As above, the dismissal is with prejudice.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         24
                                         Case 3:21-cv-00493-EMC Document 41 Filed 08/31/21 Page 25 of 25




                                   1                                      III.      CONCLUSION

                                   2          For the foregoing reasons, the Court dismisses the federal securities claims with prejudice.

                                   3   The only claims remaining are state law claims for which there is no independent diversity

                                   4   jurisdiction. The Court declines to exercise supplemental jurisdiction over the state law claims

                                   5   under § 1367(c)(3).

                                   6          This order disposes of Docket No. 32. The Clerk of the Court is directed to enter a final

                                   7   judgment in accordance with the above and close the file in this case.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: August 31, 2021

                                  12
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       25
